Case 2:20-cv-04368-JD Document 15-6 Filed 11/20/20 Page 1 of 3




            EXHIBIT 5
           Case 2:20-cv-04368-JD Document 15-6 Filed 11/20/20 Page 2 of 3



STATE OF INDIANA                       )     MARION SUPERIOR COURT, No. 10
                                       ) SS:
COUNTY OF MARION                       )     CAUSE NO. 49D10 1512 PL 042133


NATIONAL BOARD OF OSTEOPATHIC
MEDICAL EXAMINERS, INC., an Indiana
Non-profit corporation,

vs.
                               Plaintiff,
                                                                 © JUL 232013
AJAY BAHL,                                                           WJB*wr .».--UiC.^CaCUITCOURT
                               Defendant.



                                            JUDGMENT


       On March 28, 2018, the Court entered judgment for the plaintiff, National Board of

Osteopathic Medical Examiners, Inc., against defendant, Ajay Bahl, on the issue of defendant's

liability to plaintiff for breach of contract, namely defendant's breach of the forum selection clause.

       On June 1, 2018 the parties appeared by their respective counsel and the Court heard and

receivedevidence regarding plaintiffs claim for damages caused by defendant's breach of the

forum selection clause. In response to defendant's objections, the Court continued the hearing to

allow the defendant to review documents supporting plaintiffs damage summary. On July 23,

2018, and the parties again appeared by their respective counsel, and the Court heard and received

further evidence regarding plaintiffs damage claim and fees and costs incurred in this action.

       The Court, being duly advised, now finds and concludes that the monetary damages

proximately caused by defendant's breach of contract and recoverable by plaintiff, specifically by

defendant's filing his claims against plaintiffin the United States DistrictCourt, Eastern District of

New York in violation of the forum selection clause, are in the amount of $277,718.66.

       The Court further finds and concludes that NBOME incurred reasonable attorneys' fees

and costs in this action in the amount of $64,126.45, and that pursuant to the terms and conditions
          Case 2:20-cv-04368-JD Document 15-6 Filed 11/20/20 Page 3 of 3



accepted by the defendant, plaintiff is entitled to recover from defendant those attorneys' fees and

costs in the amount of $64,126.45, in addition to the damages recoverable by plaintiff.

        IT IS THERFORE ORDERED, ADJUDGED AND DECREED, judgment for plaintiff on

the issue of defendant's liability to plaintiff having been entered on March 28,2018, the Court now

assesses damages for plaintiff, National Board of Osteopathic Medical Examiners, Inc., against

defendant, Ajay Bahl, in the amount of $277,718.66.

       The Court further orders defendant to pay to plaintiff attorneys' fees and costs incurred in

this action in the amount of $64,126.45, in addition to the damages recoverable by plaintiff.

       SO ORDERED:              1 IU)               2018.
                                                                               v^Y
                                              Honorable David J. IJfeyer
                                              Judge, Marion Superior Court, No. 10


Distribution: All attorneys of record via the Court's ECF system
